                                                                      Case 2:17-cv-00441-RFB-NJK Document 65 Filed 09/17/20 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                             2   Nevada Bar No. 12125
                                                                 REX D. GARNER, ESQ.
                                                             3   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                             7   Email: rex.garner@akerman.com
                                                             8   Attorneys for Plaintiff The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                             9   Certificateholders of CWALT, Inc., Alternative Loan
                                                                 Trust     2005-3CB,      Mortgage     Pass-Through
                                                            10   Certificates, Series 2005-3CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                       UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                           DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                        Case No.: 2:17-cv-00441-RFB-NJK
                                                                 THE BANK OF NEW YORK AS TRUSTEE FOR
                                                            14   THE CERTIFICATEHOLDERS OF CWALT,                       ORDER GRANTING
                                                                 INC., ALTERNATIVE LOAN TRUST 2005-3CB,                 MOTION TO REMOVE ATTORNEY
                                                            15   MORTGAGE                 PASS-THROUGH                  FROM ELECTRONIC SERVICE LIST
                                                                 CERTIFICATES, SERIES 2005-3CB,
                                                            16
                                                                                       Plaintiff,
                                                            17   v.
                                                            18   FRANCESCA FALCO; SFR INVESTMENTS
                                                                 POOL 1, LLC; LAMPLIGHT SQUARE AT
                                                            19   CORONADO     RANCH,          LLC; DOE
                                                                 INDIVIDUALS I-X, inclusive; and ROE
                                                            20   CORPORATIONS I-X, inclusive,
                                                            21                         Defendants.
                                                            22

                                                            23

                                                            24

                                                            25                TO:   ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            26                PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law
                                                            27   firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.
                                                            28
                                                                                                                 1
                                                                 53734659;1
                                                                      Case 2:17-cv-00441-RFB-NJK Document 65 Filed 09/17/20 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for The Bank of New York Mellon fka The Bank

                                                             2   of New York as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-3CB,

                                                             3   Mortgage Pass-Through Certificates, Series 2005-3CB in this action. All items, including, but not

                                                             4   limited to, pleadings, papers, correspondence, documents and future notices in this action should

                                                             5   continue to be directed to Ariel E. Stern, Esq., Natalie L. Winslow, Esq. and Rex D. Garner, Esq.

                                                             6                DATED this 17th day of September, 2020

                                                             7                                                  AKERMAN LLP

                                                             8                                                  /s/ Rex D. Garner
                                                                                                                ARIEL E. STERN, ESQ.
                                                             9
                                                                                                                Nevada Bar No. 8267
                                                            10                                                  NATALIE L. WINSLOW, ESQ.
                                                                                                                Nevada Bar No. 12125
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  REX D. GARNER, ESQ.
                                                                                                                Nevada Bar No. 9401
                      LAS VEGAS, NEVADA 89134




                                                            12                                                  1635 Village Center Circle, Suite 200
AKERMAN LLP




                                                                                                                Las Vegas, Nevada 89134
                                                            13
                                                                                                                Attorneys for The Bank of New York Mellon fka The Bank
                                                            14                                                  of New York as Trustee for the Certificateholders of
                                                                                                                CWALT, Inc., Alternative Loan Trust 2005-3CB,
                                                            15                                                  Mortgage Pass-Through Certificates, Series 2005-3CB
                                                            16
                                                                                                           COURT APPROVAL
                                                            17                IT IS SO ORDERED.
                                                            18                Date:______________
                                                                                    September 17, 2020
                                                                                                                       ___________________________________
                                                            19                                                         UNITED STATES MAGISTRATE JUDGE
                                                                                                                       Case No.: 2:17-cv-00441-RFB-NJK
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 53734659;1
